
	
		I
		112th CONGRESS
		2d Session
		H. R. 4334
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish a monument in Dona Ana County, New Mexico,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Organ Mountains National Monument
			 Establishment Act.
		2.DefinitionsFor the purposes of this Act:
			(1)CityThe
			 term City means the city of Las Cruces, New Mexico.
			(2)CountyThe
			 term County means Dona Ana County, New Mexico.
			(3)Management
			 planThe term management plan means the management
			 plan developed pursuant to this Act.
			(4)MapThe term map means the map
			 titled Organ Mountains National Monument and dated March 28,
			 2012.
			(5)MonumentThe term “monument” means the national
			 monument established by this Act.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
			(7)State
			 directorThe term State Director means the New
			 Mexico State Director of the Bureau of Land Management.
			(8)StateThe
			 term State means the State of New Mexico.
			3.Water
			 rightsNothing in this Act
			 shall—
			(1)constitute or be construed to constitute
			 either an express or implied reservation by the United States of any water or
			 water rights with respect to the lands within the monument; or
			(2)affect any water
			 rights existing on the date of the enactment of this Act, including any water
			 right held by the United States.
			4.Establishment of
			 monument
			(a)In
			 generalThere is established the Organ Mountains monument in the
			 State.
			(b)Area
			 includedThe monument shall
			 consist of the approximately 58,512 acres of public land in Dona Ana County in
			 the State, as generally depicted on the map.
			5.PurposesThe purposes of the monument are to
			 conserve, protect, and enhance the cultural, traditional, archaeological,
			 natural, ecological, geological, historical, wildlife, livestock, watershed,
			 educational, recreational, and scenic resources of the monument for the benefit
			 and enjoyment of present and future generations.
		6.Management of
			 monument
			(a)In
			 generalThe Secretary shall manage the monument—
				(1)in a manner that
			 conserves, protects, and enhances the resources of the monument; and
				(2)in accordance
			 with—
					(A)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
					(B)this Act;
			 and
					(C)any other
			 applicable laws.
					(b)Uses
				(1)In
			 generalThe Secretary shall allow only such uses of the monument
			 that the Secretary determines would further the purposes described in section
			 5.
				(2)Use of motorized
			 vehiclesExcept as needed for
			 administrative purposes or to respond to an emergency, the use of motorized
			 vehicles in the monument shall be permitted only on roads designated for use by
			 motorized vehicles in the management plan. Nothing in this Act precludes the
			 use of motorized vehicles or mechanical equipment for the construction or
			 maintenance of range improvements or the performance of standard ranching
			 operations or for the construction, maintenance, operation, or management of
			 flood control or water conservation systems.
				(3)New
			 roadsNo additional road shall be built within the monument after
			 the date of the enactment of this Act unless the Secretary determines that the
			 road is necessary for public safety or natural resource protection.
				(c)GrazingThe
			 Secretary shall issue any grazing leases or permits in the monument in
			 accordance with the same laws and executive orders that apply to issuance by
			 the Secretary of grazing leases and permits on other land under the
			 jurisdiction of the Bureau of Land Management.
			(d)Utility
			 right-of-waysNothing in this section precludes the Secretary
			 from authorizing, renewing or upgrading (including widening) a utility
			 right-of-way through the monument in a manner that minimizes harm to the
			 purposes of the monument in accordance with—
				(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
				(2)any other
			 applicable law; and
				(3)such terms and
			 conditions as the Secretary determines to be appropriate.
				7.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the Secretary shall develop a management plan for the
			 monument.
			(b)ConsultationThe
			 management plan shall be developed in consultation with—
				(1)State, tribal, and
			 local governments;
				(2)the public;
			 and
				(3)interested Federal
			 agencies.
				8.General
			 provisions
			(a)Map and legal
			 description
				(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary shall file the map and legal description of the
			 monument.
				(2)Force and
			 effectThe map and legal description filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct errors in the map and legal description.
				(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of—
					(A)the Bureau of Land
			 Management;
					(B)the Office of the
			 County Clerk of Dona Ana County, New Mexico.
					(4)Fish and
			 wildlifeNothing in this Act affects the jurisdiction of the
			 State with respect to fish and wildlife located on public land in the
			 State.
				(5)No buffer
			 zones
					(A)In
			 generalThere shall be no buffer zone around a monument.
					(B)Activities
			 outside the monumentThe fact that an activity or use of land is
			 not permitted on land within a monument shall not preclude the activity or use
			 outside the boundary of the monument or on private or State land within the
			 monument, consistent with other applicable laws.
					(6)WithdrawalsSubject
			 to valid existing rights (including lease rights), all Federal land within the
			 monument and any land and interests in land acquired for the monument by the
			 United States after the date of the enactment of this Act are withdrawn
			 from—
					(A)all forms of
			 entry, appropriation, or disposal under the public land laws;
					(B)location, entry,
			 and patent under the mining laws; and
					(C)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					9.Release of
			 wilderness study areaFor
			 purposes of section 603 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782), the Federal land in the following has been adequately studied
			 for wilderness designation and shall no longer be subject to section 603(c) of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)):
			(1)The Organ Mountains Wilderness Study
			 Area.
			(2)The Organ Needles
			 Wilderness Study Area.
			(3)The Pena Blanca
			 Wilderness Study Area.
			10.National
			 landscape conservation systemThe monument designated by this Act shall be
			 administered as a component of the National Landscape Conservation
			 System.
		
